                                            [Dkt. Nos. 11 and 12]

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


                               :
LAWRENCE J. MILLS et al.,      :
                               :     Civ. No. 19-19610 (RMB)
     v.                        :
                               :     MEMORANDUM ORDER
GOLDEN NUGGET ATLANTIC CITY    :
LLC et al.,                    :
               Defendant       :
                               :


     This matter comes before the Court upon a Motion to Set

Aside Default [Docket No. 11] and a Motion For Default Judgment

[Docket No. 12].   The Motion to Set Aside Default is Granted,

the Motion For Default Judgment is DISMISSED as moot.

     According to the Affidavits of Service, none, other than

Defendant Wheeler, of the moving Defendants, Michael Flory, Carl

Smallwood, Lance Moorhouse and Mark Devine, except Richard

Wheeler, (the “Moving Defendants”) were personally served

[Docket No. 6].    They do, however, agree to waive service now.

Moreover, the attorney of record did not receive approval to

represent the Defendants until March 20, 2020, and counsel

intends to file an answer within 7 days of the vacating of

default.

     The Clerk of the Court entered default against the Moving

Defendants on March 6, 2020.   The Clerk’s Entry of Default will
be set aside.   First, it appears to have been entered in error

as it does not seem that the Moving Defendants were personally

served.   Moreover, the case law is well-settled that any doubt

should be resolved in favor of the moving party so that cases

cannot be decided on the merits.       See, e.g., Farnese v.

Bagnasio, 687 F.2d 761, 764 (3d Cir. 1982).      As no default

judgment has been entered, this case shall proceed to be

resolved on the merits.

     IT IS THEREFORE ORDERED on this 4th day of April 2020, that

the Clerk’s Order of Default is VACATED [Dkt. No. 11]; and

     IT IS FURTHER ORDERED that the Motion for Default Judgment

is DISMISSED as moot [Dkt. No. 12].



                          s/Renée Marie Bumb_________
                          RENÉE MARIE BUMB
                          United States District Judge




                                   2
